             Case 2:20-cv-02134-KJD-VCF Document 5 Filed 02/08/21 Page 1 of 1


1

2

3

4                                    UNITED STATES DISTRICT COURT

5                                            DISTRICT OF NEVADA

6
                                                          ***

7     THOMAS W. CURTIS,                                       Case No. 2:20-cv-02134-KJD-VCF
8                           Plaintiff,                        ORDER
      vs.
9

10
      UNIVERSITY MEDICAL CENTER,
                             Defendant.
11

12
            This Court denied pro se plaintiff Thomas W. Curtis’s incomplete application to proceed in
13
     forma pauperis without prejudice. (ECF Nos. 4). The Court ordered the plaintiff to either file a
14
     complete application or pay the filing fee in full by February 4, 2021. (Id.) Plaintiff has not to date filed
15
     an application to proceed in forma pauperis or pay the filing fee. It appears that plaintiff has abandoned
16
     this litigation. A complaint has not been lodged in this matter since the filing fee was not paid.
17
            ACCORDINGLY,
18

19          IT IS ORDERED that Clerk of Court administratively close this case.

20          IT IS SO ORDERED.

21          DATED this 8th day of February 2021.

22                                                                  _________________________
                                                                    CAM FERENBACH
23
                                                                    UNITED STATES MAGISTRATE JUDGE
24

25
